  Case 21-03000-sgj Doc 92 Filed 04/23/21                    Entered 04/23/21 20:38:44              Page 1 of 6




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

                                                                          )
 In re:                                                                   )
                                                                          )   Chapter 11
                                                            1
 HIGHLAND CAPITAL MANAGEMENT, L.P.,                                       )
                                                                          )   Case No. 19-34054 (SGJ)
                                Debtor.                                   )
                                                                          )
                                                                          )
 HIGHLAND CAPITAL MANAGEMENT, L.P.                                        )
                                                                          )
                                Plaintiff,                                )
 vs.                                                                      )
                                                                          )
 HIGHLAND CAPITAL MANAGEMENT FUND                                         )   Adv. Pro. No. 21-03000 (SGJ)
 ADVISORS, L.P., NEXPOINT ADVISORS, L.P.,                                 )
 HIGHLAND INCOME FUND, NEXPOINT                                           )
 STRATEGIC OPPORTUNITIES FUND, NEXPOINT                                   )
 CAPITAL INC., AND CLO HOLDCO, LTD.,                                      )
                                                                          )
                               Defendants.                                )
                                                                          )

                                      CERTIFICATE OF SERVICE

     I, Elliser Silla, depose and say that I am employed by Kurtzman Carson Consultants LLC
(“KCC”), the claims and noticing agent for the Debtor in the above-captioned case.

        On April 21, 2021, at my direction and under my supervision, employees of KCC caused
the following document to be served via Electronic Mail upon the service list attached hereto as
Exhibit A; and via First Class Mail upon the service list attached hereto as Exhibit B:




                                             (Continued on Next Page)




1
  The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
 Case 21-03000-sgj Doc 92 Filed 04/23/21       Entered 04/23/21 20:38:44    Page 2 of 6




   •   Stipulation Regarding Agreed (I) Scheduling Order and (II) Order Further
       Extending Temporary Restraining Order [Docket No. 91]


Dated: April 23, 2021
                                            /s/ Elliser Silla
                                            Elliser Silla
                                            KCC
                                            222 N Pacific Coast Highway, Suite 300
                                            El Segundo, CA 90245




                                           2
Case 21-03000-sgj Doc 92 Filed 04/23/21   Entered 04/23/21 20:38:44   Page 3 of 6



                             EXHIBIT A
           Case 21-03000-sgj Doc 92 Filed 04/23/21                            Entered 04/23/21 20:38:44                Page 4 of 6
                                                                      Exhibit A
                                                                Adversary Service List
                                                               Served via Electronic Mail


               Description                        CreditorName                  CreditorNoticeName                        Email
 Financial Advisor to Official Committee                                   Earnestiena Cheng, Daniel H    Earnestiena.Cheng@fticonsulting.com;
 of Unsecured Creditors                    FTI Consulting                  O'Brien                        Daniel.H.O'Brien@fticonsulting.com
                                                                           Melissa S. Hayward, Zachery    MHayward@HaywardFirm.com;
 Counsel for the Debtor                    Hayward & Associates PLLC       Z. Annable                     ZAnnable@HaywardFirm.com
 Counsel for Highland Capital
 Management Fund Advisors, L.P.,
 NexPoint Advisors, L.P., Highland
 Income Fund, NexPoint Strategic
 Opportunities Fund and NexPoint Capital
 Inc.                                      K&L Gates LLP                   A. Lee Hogewood, III           Lee.hogewood@klgates.com
 Counsel for Highland Capital
 Management Fund Advisors, L.P.,
 NexPoint Advisors, L.P., Highland
 Income Fund, NexPoint Strategic
 Opportunities Fund and NexPoint Capital
 Inc.                                      K&L Gates LLP                   Artoush Varshosaz              artoush.varshosaz@klgates.com
 Counsel for Highland Capital
 Management Fund Advisors, L.P.,
 NexPoint Advisors, L.P., Highland
 Income Fund, NexPoint Strategic
 Opportunities Fund and NexPoint Capital
 Inc.                                      K&L Gates LLP                   James A. Wright III            james.wright@klgates.com
 Counsel for Highland Capital
 Management Fund Advisors, L.P.,
 NexPoint Advisors, L.P., Highland
 Income Fund, NexPoint Strategic
 Opportunities Fund and NexPoint Capital
 Inc.                                      K&L Gates LLP              Stephen G. Topetzes                stephen.topetzes@klgates.com
                                           Kane Russell Coleman Logan Joseph M. Coleman, John J.         jcoleman@krcl.com;
 Counsel for CLO Holdco, Ltd.              PC                         Kane                               jkane@krcl.com
 Counsel for UBS Securities LLC and                                   Andrew Clubok, Sarah               andrew.clubok@lw.com;
 UBS AG London Branch                      Latham & Watkins LLP       Tomkowiak                          sarah.tomkowiak@lw.com
 Counsel for UBS Securities LLC and                                   Asif Attarwala, Kathryn K.         asif.attarwala@lw.com;
 UBS AG London Branch                      Latham & Watkins LLP       George                             Kathryn.George@lw.com
 Counsel for UBS Securities LLC and                                   Jeffrey E. Bjork, Kimberly A.      jeff.bjork@lw.com;
 UBS AG London Branch                      Latham & Watkins LLP       Posin                              kim.posin@lw.com
 Counsel for UBS Securities LLC and                                                                      Zachary.Proulx@lw.com;
 UBS AG London Branch                      Latham & Watkins LLP            Zachary F. Proulx, Jamie Wine Jamie.Wine@lw.com
 Counsel for Highland Capital
 Management Fund Advisors, L.P.,
 NexPoint Advisors, L.P., Highland
 Income Fund, NexPoint Strategic
 Opportunities Fund and NexPoint Capital   Munsch Hardt Kopf & Harr,       Davor Rukavina, Esq., Julian drukavina@munsch.com;
 Inc.                                      P.C.                            P. Vasek, Esq.               jvasek@munsch.com
 Counsel for CLO Holdco, Ltd.              Myers Bigel P.A.                Grant Scott, Director        gscott@myersbigel.com
                                                                                                        mclemente@sidley.com;
                                                                           Matthew Clemente, Alyssa     alyssa.russell@sidley.com;
 Counsel for Official Committee of                                         Russell, Elliot A. Bromagen, ebromagen@sidley.com;
 Unsecured Creditors                       Sidley Austin LLP               Dennis M. Twomey             dtwomey@sidley.com
                                                                                                        preid@sidley.com;
                                                                           Penny P. Reid, Paige Holden pmontgomery@sidley.com;
 Counsel for Official Committee of                                         Montgomery, Juliana Hoffman, jhoffman@sidley.com;
 Unsecured Creditors                       Sidley Austin LLP               Chandler M. Rognes           crognes@sidley.com




Highland Capital Management, L.P.
Case No. 19-34054                                                     Page 1 of 1
Case 21-03000-sgj Doc 92 Filed 04/23/21   Entered 04/23/21 20:38:44   Page 5 of 6



                             EXHIBIT B
                                 Case 21-03000-sgj Doc 92 Filed 04/23/21                  Entered 04/23/21 20:38:44                Page 6 of 6
                                                                                 Exhibit B
                                                                          Adversary Service List
                                                                         Served via First Class Mail


              Description                     CreditorName             CreditorNoticeName                Address1                 Address2             City   State      Zip
 Counsel for Highland Capital
 Management Fund Advisors, L.P.,
 NexPoint Advisors, L.P., Highland
 Income Fund, NexPoint Strategic
 Opportunities Fund and NexPoint                                                                   4350 Lassiter at North
 Capital Inc.                         K&L Gates LLP                A. Lee Hogewood, III            Hills Avenue Suite 300                          Raleigh    NC      27609
 Counsel for Highland Capital
 Management Fund Advisors, L.P.,
 NexPoint Advisors, L.P., Highland
 Income Fund, NexPoint Strategic
 Opportunities Fund and NexPoint                                                                   1717 Main Street, Suite
 Capital Inc.                         K&L Gates LLP                Artoush Varshosaz               2800                                            Dallas     TX      75201
 Counsel for Highland Capital
 Management Fund Advisors, L.P.,
 NexPoint Advisors, L.P., Highland
 Income Fund, NexPoint Strategic
 Opportunities Fund and NexPoint
 Capital Inc.                         K&L Gates LLP                James A. Wright III             1 Lincoln Street                                Boston     MA      02110
 Counsel for Highland Capital
 Management Fund Advisors, L.P.,
 NexPoint Advisors, L.P., Highland
 Income Fund, NexPoint Strategic
 Opportunities Fund and NexPoint
 Capital Inc.                         K&L Gates LLP                Stephen G. Topetzes             1601 K Street, NW                               Washington DC      20006-1600
                                      Kane Russell Coleman Logan   Joseph M. Coleman, John J.      901 Main Street, Suite
 Counsel for CLO Holdco, Ltd.         PC                           Kane                            5200                                            Dallas     TX      75242-1699
 Counsel for UBS Securities LLC and                                Andrew Clubok, Sarah            555 Eleventh Street,
 UBS AG London Branch                 Latham & Watkins LLP         Tomkowiak                       NW, Suite 1000                                  Washington DC      20004
 Counsel for UBS Securities LLC and                                Asif Attarwala, Kathryn K.      330 North Wabash
 UBS AG London Branch                 Latham & Watkins LLP         George                          Avenue, Ste. 2800                               Chicago    IL      60611
 Counsel for UBS Securities LLC and                                Jeffrey E. Bjork, Kimberly A.   355 S. Grand Ave.,
 UBS AG London Branch                 Latham & Watkins LLP         Posin                           Ste. 100                                        Los Angeles CA     90071
 Counsel for UBS Securities LLC and                                Zachary F. Proulx, Jamie
 UBS AG London Branch                 Latham & Watkins LLP         Wine                            885 Third Ave.                                  New York   NY      10022-4834
 Counsel for Highland Capital
 Management Fund Advisors, L.P.,
 NexPoint Advisors, L.P., Highland
 Income Fund, NexPoint Strategic
 Opportunities Fund and NexPoint      Munsch Hardt Kopf & Harr,    Davor Rukavina, Esq., Julian
 Capital Inc.                         P.C.                         P. Vasek, Esq.               3800 Ross Tower              500 N. Akard Street   Dallas     TX      75202
                                                                                                4140 Park Lake Ave,
 Counsel for CLO Holdco, Ltd.         Myers Bigel P.A.             Grant Scott, Director        Ste 600                                            Raleigh    NC      27612



Highland Capital Management, L.P.
Case No. 19-34054                                                                Page 1 of 1
